Citation Nr: 1225229	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-28 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for scrub typhus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.

A Travel Board hearing was held on April 18, 2012, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The Board has recharacterized the issue on appeal as service connection for sleep apnea, to include as secondary to service-connected PTSD.  Previously, the Veteran and the RO referred to this issue as a claim for a sleep disorder including sleep apnea.  In determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, however, sleep difficulty as symptoms associated with the Veteran's PTSD cannot be evaluated separate from the underlying disorder, because service connection for PTSD is already in effect.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14 (2006) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  Therefore, the scope of this claim should be limited to service connection for sleep apnea, a sleep-related breathing disorder, and the Board will review the issue as captioned above.

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During a hearing before the Board on April 18, 2012, and in an April 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wished to withdraw the appeal for the issues of entitlement to service connection right ear hearing loss and scrub typhus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for scrub typhus have been met.  38 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Veteran is withdrawing his claims for service connection for right ear hearing loss and scrub typhus, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In this case, prior to the promulgation of a decision, the Veteran and his representative indicated at the April 2012 hearing before the Board that they would like to withdraw the appeal for the issues of entitlement to service connection for right ear hearing loss and scrub typhus.  The hearing testimony of the Veteran and his representative was later reduced to writing and incorporated into the record in the form of a written transcript.  Therefore, the transcript of that hearing has been accepted as a withdrawal of those issues on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  In addition, the Veteran submitted a statement in April 2012 in which he reiterated that he wanted to withdraw his appeal for those issues.  As such, the Veteran has withdrawn the appeal regarding those issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal for the issues of entitlement to service connection for right ear hearing loss and scrub typhus, and they are dismissed.


ORDER

The issue of entitlement to service connection for right ear hearing loss is dismissed.

The issue of entitlement to service connection for scrub typhus is dismissed.


REMAND

Sleep Apnea

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

During the April 2012 hearing before the Board, the Veteran asserted that sleep apnea is proximately due to by his service-connected PTSD.  Specifically, he stated that he was taking Prazosin and Temazepam every night for his PTSD and the medications were designed to help him relax and go to sleep; however, the Veteran believed that the medications have impacted his breathing at night and aggravated his sleep apnea.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

Initially, the Board notes that the Veteran has not been provided notice of all of the laws and regulations pertinent to claims brought under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations.

Furthermore, the medical evidence of record shows current diagnoses of obstructive sleep apnea and PTSD.  However, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for sleep apnea, to include as secondary to service-connected PTSD.  Additionally, the record reflects that the Veteran reported inability to sleep on his May 1971 separation examination.  However, it is not clear whether he was referring to any breathing problems at that time.  As such, the Board finds that a VA examination should be conducted wherein the examiner reviews the Veteran's records and his reported history of sleep apnea, examines the Veteran, and provides a medical opinion as to whether the Veteran's current sleep apnea is related to his military service or service-connected PTSD, in light of the newly raised contentions.

Left Ear Hearing Loss

The Veteran contends that left ear hearing loss is due to military noise exposure.  He reported that hearing loss began while serving in Vietnam where he was exposed to excessive noise from various types of weapons, to include artillery and mortar fire in combat.  

The Veteran was afforded a VA examination in May 2008 in connection with his hearing loss claim.  Audiometric findings reflect left ear hearing loss as required under 38 C.F.R. § 3.385.  Furthermore, service personnel records reflect that the Veteran served in Vietnam from 1969 to 1970 and is in receipt of Combat Infantry Badge.  Further, service connection for tinnitus is currently in effect based on military noise exposure.  As such, military noise exposure is conceded in this case.  However, the examiner opined that "[the] Veteran's hearing loss was not due to or caused by military noise exposure."  In so doing, the VA examiner noted that both the Veteran's service enlistment in 1969 and separation examination in 1971 showed normal hearing through 4000 Hertz.  See the May 2008 VA examination audiology report.

The May 2008 VA examiner's opinion appears to be in contrast with the Court's holding in two controlling cases.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Furthermore, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claim for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  As the May 2008 VA examinations took place before March 2010, the VA examiner did not have the benefit of Training Letter 10-02.

Here, it would have been helpful had the May 2008 VA examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current left ear hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that clarifying medical opinions are necessary to determine the nature and etiology of the Veteran's left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2.  The RO/AMC must schedule the Veteran for an appropriate VA examination to determine the nature and etiology of current sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  After completion of above, the VA examiner should address the following:

a. Based on a review of the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's current sleep apnea had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service, to include his complaint of inability to sleep on the May 1971 separation examination.

b. If the examiner determines that sleep apnea is not related to active military service, provide an opinion as to whether it is at least as likely as not that the Veteran's current sleep apnea is proximately due to or aggravated by his service-connected PTSD or PTSD medications, specifically to include Prazosin and Temazepam.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review

3.  The RO/AMC must also schedule the Veteran for an appropriate VA examination to determine the nature and etiology of current left ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The VA examination should be conducted in accordance with Training Letter 10-02 (March 2010).

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It should be noted that military noise exposure is conceded in this case.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's left ear hearing loss is the result of his military service, including military noise exposure.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In providing these opinions, the examiner should discuss medically known or theoretical causes of hearing loss and describe how this disorder which result from noise exposure generally present or develop in most cases, as distinguished from how they develop from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the above development has been completed, the RO/AMC should readjudicate the issues of entitlement to service connection for sleep apnea and left ear hearing loss.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


